DETAILED ACTION
This action is responsive to the Applicant’s response filed 12/22/20.
As indicated in Applicant’s response, claims 1, 8, 10, 15, 20 have been amended.  Claims 1-20 are pending in the office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10-11, 14-17, 20 is/are rejected under § 35 U.S.C. 103 as being 
unpatentable over Ditty et al, USPubN: 2019/0258251 (herein Ditty) in view of Camhi et al, USPubN: 2020/0017124 (herein Camhi), and Mere et al, USPubN: 2016/0187879 (herein Mere) further in view of Gupta et al, USPubN: 2019/0310881 (herein Gupta), and Khafizov, USPN: 9,996,370 (herein Khafizov)
As per claim 1, Ditty discloses an autonomous vehicle for operating system modality switching, comprising: an apparatus configured to at least:
executing, by a hypervisor (virtual machine manager - para 0358, 0368-369; hypervisor -claim 38, pg. 65; para 0451), a first virtual machine (para 0382, 0422; monitor any number of virtual machines, aspects of the hypervisor - para 0447) comprising a first operating system (guest operating system - para 0086; guest OS - para 0447, 0451, 0454; para 0357, 0394);
detecting a change in the state (e.g. can determine a calibration from manual or automatic highway driving - para 0542) of the autonomous vehicle;
revoking, by a resource manager, one or more resources associated with the execution of the first virtual machine (force ... to release the resource - para 0381 ); and
Notel: virtual machines executing in own channels reads on first and second virtual machine execution context - Fig. 29 - under management by a hypervisor - see hypervisor 4008 ... supporting ... multiple virtual machines 4002 - para 0382) comprising a second operating system. 
A) Ditty does not explicitly disclose
revoking, by the hypervisor, in response to the change in the state of the autonomous vehicle, one or more resources associated with the execution of the first virtual machine;  and 
executing, by the hypervisor, in response to the change in the state of the autonomous vehicle, a second virtual machine comprising a second operating system
Ditty discloses communication logic (Fig. 29; para 0389, para 0416-0417), partitioned VM isolations, channels (para 0356; Fig. 28; para 0381) and hardware configurations (para 0359-0367) to support resource reuse effectiveness (para 0353), emulate capabilities of the autonomous system, minimize resource lock on shared resources (para 0382) or contention thereof, or balance disproportionate use thereof (para 0391) thereby maximizing runtime performance (para 0380) according to which, the hypervisor can change hardware to virtualized allocations depending on priority and load balancing (para 0368), and that the communication partitioning and channeled VMs (Fig. 31-32) can be implemented with programming features such as switch configuration (para 0404) and autonomous vehicle operation (para 0392-0393).
Similar to Ditty’s resource management reuse of resources, use of a hypervisor to reclaim memory from one virtual machine context for reallocating the reclaimed resources to another context is shown in Khafizov’s resource management server; that is, dynamic swapping of resources within 
Gupta also discloses management of resources per a VM migration mechanism (Fig. 2, 12-13) where a original VM is being terminated and its resource is accessed by a tear down process that reclaims its resources (para 0027), and move the resources to a new destination VM (para 0032-0033), the resources migration handled by a manager (Fig. 8) or a hypervisor (para 0051, 0065); hence termination context of one VM using hypervisor intervention, responsive to the event of migration, in reclaiming attached resources in order to allocate the freed resources (from a first VM) to a new VM context (second VM) is recognized.
Detection of a change in manual or autonomous mode of a vehicle operation is shown in Mere as use of detection circuitry (para 0011, 0041, 0046, 0051) on the state of user’s operation control, mode switch (para 0005-0006) or driving option (para 0008, 0011), the circuitry using processing capabilites including FPGA, processor and virtual machines (para 0060)
Camhi also discloses processing capabilities and hardware support vehicle model operating in autonomous mode (para 0018, 0079) via detection of user driving controls or inputs, where the data processing capabilities include logic circuitry,FPGA, ASIC, programmable processor, a computer or virtual machine (para 0104)
Therefore, based on resource management and hypervisor involvement associated with change and state of resources of guest operating system per communication channels having partitioned runtimes for respective virtual machines (Fig. 28-29; 31-32) per Ditty’s shared resources environment (para 0325, 0389, 0391), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement hypervisor and resource management thereof in Ditty’s implementation of autonomous vehicle processing capabilities so that resources redistribution and workload balancing of virtual machines respective to availabily or demand of corresponding runtime resources would include HW and SW collaborating within communication interface and detection circuitry to process real-time changes in the operational mode of the vehicle, such as sensing logic and circuitry response to the change in the state of the autonomous vehicle as per Camhi and Mere circuitry detection over user manual mode or autonomous drive mode, the processing capabilities responsive to this detected (autonomous) mode selection including resources re-adapting logic by the hypervisor layer to proffer usage effectiveness of autonomous system, maximize performance of processing capabilities, minimize resource lock on shared resources or contention of multi-partitioned processing logic, rebalance resources to avert dynamic disproportionate use thereof according to which, the management hypervisor is called upon to administer change configuration and resources re-allocation, including revoking unused resources from a terminated VM context (first VM), via effect of reclaiming VMs corresponding resources for reuse into configuration of other VMs context - as per Khafizov’s hypervisor swapping mechanism and hypervisor resources reclaiming and freeing of first VM resources toward implementing a second VM runtime, the revoking complementing effect of executing, by the hypervisor associated with said change detection mechanism, a second virtual machine - as per Gupta - comprised in a second operating system using recovered or revoked one or more resources associated with the execution of the first virtual machine; because
a) change in operational state per effect of a detected activation of autonomous driving mode entails configuration of sensor means and listening capabilities that would require augmentation of processing capabilities, necessarily when a manual driving mode employs far less sensor-based configurations and dynamic adjusting than that of a autonomous driving mode, which requires immediate communication and tracking of sensed conditions (see Ditty: Lane Graph, in-path objects, route map, intersection wait conditions, occupancy, landmark and features tracking , closest point LIDAR, localization - see Fig. 41-43 ) in terms of augmented and more diversified processing capabilities that otherwise would not be there with a manual mode;
b) transition from existing operational states and provision of additional processing entities via enlisting of additional virtual machines responsive to the demand of a autonomous driving mode as dictated by the sensor information and the road conditions require reconsideration for terminating VM context, at whose the expense, the resource management functionality would be able to generate newer VM instances to match drive adjustment to conditions of the road and this require readjust to the pool or availability of memory resources underlying the resource management and re-allocating role of the hypervisor when contention for a limited amount of memory by a plurality of VMs is a critical driving factor;
c) the needed transfer of work from activated VMs responsive to adjusting demand for a autonomous driving mode not only require additional VMs configuration (e.g. load rebalancing) or migration of memory to be dispatched but also require release, revocation or freeing of unused resources from terminated (VM) instances - e.g. dynamic reclamation mechanisms requested of the hypervisor - lest locked resources in absence of re-allocation dispatch would unbalance the accute need for augmented logic implementation and state of stagnant resources not assigned
with a proper measure in light of the advent of capabilities demand or runtime payload scale associated with a autonomous driving selection.
As per claim 2, Ditty does not explicitly disclose (autonomous vehicle of claim 1), wherein detecting the change in the state of the autonomous vehicle comprises: 
receiving a command to disable one or more functions of the autonomous vehicle, or
detecting that the autonomous vehicle has entered one or more of: an autonomous driving mode, a potentially autonomous driving mode, or a stationary mode.
However, detection circuitry or logic to recognize a real-time state in which autonomous vehicle has entered one or more of: an autonomous driving mode as opposed to a manual mode (i.e. disable command) has been addressed with the teachings by Mere and Camhi per rationale A in claim 1; hence, the feature of change state feature in terms of detecting that the autonomous vehicle has entered one or more of: an autonomous driving mode, a potentially autonomous driving mode, or a stationary mode would have been obvious for the same obvious reasons set forth with the need to recuperate unused resources in claim 1
As per claim 3, Ditty discloses (autonomous vehicle of claim 1), wherein the first operating system is configured to perform, based on sensor data from a plurality of sensors of the autonomous vehicle, one or more autonomous driving functions according to one or more real-time constraints (Fig. 65-67; para 0668-0672; para 0579, 0576, 0572, 0566-0567, 0560; 0554-0556; para 0346, 0482, 0532, 0559). 
As per claim 7, Ditty does not explicitly disclose ( autonomous vehicle of claim 1), wherein revoking the one or more resources associated with the execution of the first virtual machine comprises terminating execution of the first virtual machine, suspending execution of the first virtual machine, or reducing one or more of: processor resources, memory resources, or device resources of the first virtual machine.
But revoking resources of a first VM to reclaim the resources and allocate the resources to another VM at the expense of the first VM falls under the ambit of freeing or reclaiming resources or memory of the first VM which is being terminated by resources recovering by a hypervisor as this action has been rendered obvious with rationale of claim 1.
Thus, hypervisor act of revoking the one or more resources associated with the execution of the first virtual machine in terms of action of terminating execution of the first virtual machine, suspending execution of the first virtual machine, or reducing one or more of: processor resources, memory resources, or device resources of the first virtual machine would be deemed obvious for the same reasons set forth with rationale A in claim 1.
As per claim 10, Ditty discloses a method for operating system modality switching in an autonomous vehicle, comprising:
executing, by a hypervisor, a first virtual machine comprising a first operating system;
detecting a change in the state of the autonomous vehicle;
revoking, by the hypervisor, in response to the change in the state of the autonomous vehicle, one or more resources associated with the execution of the first virtual machine; and
executing, by the hypervisor, in response to the change in the state of the autonomous vehicle, a second virtual machine comprising a second operating system.
( All of which having been addressed in claim  1)
As per claim 11, Ditty discloses method of claim 10, wherein the first operating system is configured to perform, based on sensor data from a plurality of sensors of the autonomous vehicle, one or more autonomous driving functions according to one or more real-time constraints.
( All of which having been addressed in claim 3)
As per claim 14, Ditty discloses method of claim 10, wherein revoking the one or more resources associated with the execution of the first virtual machine comprises terminating execution of the first virtual machine, suspending execution of the first virtual machine, or reducing one or more of: processor resources, memory resources, or device resources of the first virtual machine.
( All of which having been addressed in claim  7)
As per claim 15, Ditty discloses an apparatus for operating system modality switching in an autonomous vehicle, the apparatus configured to perform steps comprising:
executing, by a hypervisor, a first virtual machine comprising a first operating system;
detecting a change in the state of the autonomous vehicle;
revoking, by the hypervisor, in response to the change in the state of the autonomous vehicle, one or more resources associated with the execution of the first virtual machine; and
executing, by the hypervisor, in response to the change in the state of the autonomous vehicle, a second virtual machine comprising a second operating system.
( All of which having been addressed in claim 1)
As per claim 16, refer to claim 2.
As per claim 17, refer to claim 3.
As per claim 20, Ditty discloses a computer program product disposed upon a non-transitory computer readable medium, the computer program product comprising computer program instructions for operating system modality switching in an autonomous vehicle that, when executed, cause a computer system of the autonomous vehicle to carry out the steps of:
executing, by a hypervisor, a first virtual machine comprising a first operating system;
detecting a change in the state of the autonomous vehicle;
revoking, by the hypervisor, in response to the change in the state of the autonomous vehicle, one or more resources associated with the execution of the first virtual machine; and
executing, by the hypervisor, in response to the change in the state of the autonomous vehicle, a second virtual machine comprising a second operating system.
( All of which having been addressed in claim  1)
Claims 4-6, 12-13, 18-19 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Ditty et al, USPubN: 2019/0258251 (herein Ditty) in view of Camhi et al, USPubN: 2020/0017124 (herein Camhi), and Mere et al, USPubN: 2016/0187879 (herein Mere) further in view of Gupta et al, USPubN: 2019/0310881 (herein Gupta), and Khafizov, USPN: 9,996,370 (herein Khafizov) and further of Atsmon et al, USPubN: 2017/0039084 (herein Atsmon) and Kupermann et al, USPubN: 2017/0171645 (herein Kupermann)
As per claims 4-5, Ditty does not explicitly disclose (autonomous vehicle of claim 1), wherein the second operating system is independent of the one or more real-time constraints; wherein the second operating system is configured to perform data analytics on the sensor data.
Real time constraints are captured by sensor per Ditty ((Fig. 65-67; para 0668-0672; para 0579, 0576, 0572, 0566-0567, 0560; 0554-0556; para 0346, 0482, 0532, 0559) and VM instances implemented as having each a guest operating system (guest OS - para 0447, 0451, 0454; para 0357, 0394) for processing vehicle features can include function of processing sensor data as shown in Kupermann execution of a VMM(see Abstract; para 0073).  
In that manner, the capacity of the VM and its OS is deemed not directly dependent upon the real-world data beign sensed for informing on the autonomous drive state and the road on which the vehicle moves, and VM designated operations being independent or separated from real-world road conditions is shown in Atsmon; that is,  provision of VMs to execute processing function of a Advance Driver Assistance System processing (ADAS ) unit is shown in Atsmon’s SoC environment (para 0024) for processing vehicle sensor data (para 0046), where a hypervisor prioritizes and manages usage resources (para 0012, 0020, 0025) of a VM and execution unit of the ADAS which includes a enhancing VM or in-vehicle VM to execute one of the ADAS functions (para 0006, 0010-0011), the IVI VM for executing one enhanced processing function part of ADAS (para 0032) such as processing sensors data to yield and collecting outcomes (para 0050, 0069) or alerts (para 0051)
Hence, instantiation of a VM and its guest OS as part of implementing execution of a hypervisor to support vehicle assistance processing unit, using the VM to process sensor data or collecting the processing result is recognized. 
hThus, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement vehicle functions in Ditty so that responsive to a selected autonomous drive mode, additional VM implementations are instantiated to support the real-time constraints associated with this driving mode, the implementation augmenting that of a first VM and including second VM or second operating system (corresponding to the guest OS of second VM) and whose implementation is for processing sensed road constraints,data per a processing context being independent of the one or more realtime constraints, the processing - as per Kupersmann and Atsmon use of VM - wherein the second operating system is configured to perform data analytics on the sensor data; because
virtual machines implemented to communicate real-world information should be part of a isolated context from the actual functionalities of the vehicle and as set forth in Ditty (para 0356, 0357) use of communcation fabric to relay or pass information, including information passed
from virtual processing units or peripheral VMs attached with road constraints sensors such that
separate processing entities formed under this communication fabric should be operate in isolation (isolated VM and corresponding OS) from the main core processing element of the vehicle to preclude intrusion by unauthorized actors, the isolated processing role thereof also independent of the context of road status or condition to preserve safety protection to the vehicle operating system and freeing vehicle programmed units from being interfered with the real-time analytics of road conditions, so to facilitate resources management and fault handling of virtual software in each of their separated context.
As per claim 6, Ditty does not explicitly disclose ( autonomous vehicle of claim 1), wherein the first operating system is a formally verified operating system and the second operating system is an unverified operating system.
But the subject matter in having to implement second VM and its OS to process road conditions and sensor data attached with assisting the autonomous drive mode - per rationale of claims 4-5 - entails effect to preclude intrusion of unsecure actors into the vehicle core programmed fucntionality which needs to be preserved from safety attacks, as per Ditty (para 0356-0357); therefore this measure to isolate implementation of second VM and its OS falls under the pretense that the first operating system of a first VM implementing core feature of the vehicle being a verified context whereas the second VM to process road constraints is presumed to be that operating in a unverified OS.
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement a second VM (second OS) as a part of VM augmentation adding peripheral communication or sensor processing function to a first VM (first OS) in response to autonomous drive mode detection (per rationale A in claim 1) so that the
responsive augmentation is dictated by the assumptive determination or pretense that the first
operating system is a formally verified operating system and the second operating system is an unverified operating system; because
predetermination premise or developers setting to the effect that a second OS is unverified while the first OS is verified would cause instantiation of the second VM to be isolated from the main vehicle VM cores thereby ensuring the protection of the vehicle main VM cores whose execution and resources thereof are isolated from said second OS and/or potential attack by external actors. 
As per claims 12-13, Ditty discloses (method of claim 11), wherein the second operating system is configured to perform data analytics on the sensor data;
wherein the first operating system is a formally verified operating system and the second operating system is an unverified operating system.
( All of which having been addressed in rationale of claims 5-6)
As per claims 18-19, refer to rationale of claims 5-6.
Claims 8-9 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Ditty et al, USPubN: 2019/0258251 (herein Ditty) in view of Camhi et al, USPubN: 2020/0017124 (herein Camhi), and Mere et al, USPubN: 2016/0187879 (herein Mere) further in view of Gupta et al, USPubN: 2019/0310881 (herein Gupta), and Khafizov, USPN: 9,996,370 (herein Khafizov) and further of Deneui et al, USPubN: 2015/0378622 (herein Deneui).
As per claims 8-9, Ditty does not explicitly disclose (autonomous vehicle of claim 1), as
(i) deferring revoking the one or more resources associated with the execution of the first virtual machine until a condition is satisfied; and wherein
(ii) revoking the one or more resources associated with the execution of the first virtual machine is further in response to the condition being satisfied; wherein the condition comprises a completion of a process executed by the first virtual machine.
Obviousness of having to free, release or reclaim resources of a first VM on basis that the first VM fails to meet condition to complete a task or suit a resource demand as set forth using a hypervisor reclaiming action per rationale A in claim 1 entails that assurance of a task completion is being a condition or likelihood for the task to complete in acceptable time limits Whereas implementing a reasonable waiting interval to ascertain on completion of a first task to be attained prior to decision to transfer a task is shown in Deneui, where a improved performance identified as reducing loss in time expected for a background I/O operations (on storage devices) would preclude a need to offload or to defer requests for the operation away (para 0017).
Thus, in view of the cost incurred in carry out transfer of a first VM resources to configuring runtime of another VM, it would have been obvious act by the resource management or VMM, to wait for a time period to ensure that completion by the first VM is within timely limits so not to use resources for the transfer, i.e. lest resources used to proceed with task transfer would be taxing on the payload or runtime memory of the VMM or hypervisor code.
Accordingly, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement hypervisor decision making prior to revoking resources of a first VM so that revoking the one or more resources associated with the execution of the first virtual machine would be taken in response to the condition being satisfied , which is similar to deferring act of revoking (the one or more resources associated with the execution of the first virtual machine) until a pre-established (revocation) condition is satisfied or attained; the condition established as status of completion of a process executed by the first virtual machine as shown per the deferring of task offload by Deneui per effect of waiting for a improved result on performing a job, from above; because
provision of a deferral time prior to proceeding with job transfer or VM task switch coupled with the necessary act in recovering of VM resources by a resource manager (hypervisor) action would avert the risk of squandering processing resources associated with this task switch that proves to be potentially costly, whereas the prospect of an implemented a deferral time or wait as set forth above, would in many cases preclude a premature resources manipulation or switch mechanism thereby averting unjustifiable loss in processing resources when any assumed negative performance effects (causing the task transfer) has not been ascertained.
Response to Arguments
Applicant's arguments filed 12/22/20 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that revoking (of resources) and executing VMs by a hypervisor as cited in Ditty are not “in response to change in the autonomous vehicle”, and that both Khafizov and Gupta release of resources do not relate to change of state in an autonomous vehicle (Applicant's Remarks pg. 8 to top pg. 9).  The 103 rationale as effectuated in claim 1 refers to role of a hypervisor in VM migration or resources reallocating upon virtual host context swap, per teaching by Gupta and Khafizov, the release of resources thereby necessitated by a operational change.  Mere as cited with the rationale discloses processing capabilities by VM instances within a detection circuitry to responsive to a detected, or given driving mode of a vehicle, and Camhi discloses hardware support equipped with VM for operating the vehicle in relation to detected vehicle driving mode.  The obviousness rationale as presented includes the following excerpt:
… It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement hypervisor and resource management thereof in Ditty’s implementation of autonomous vehicle processing capabilities so that resources redistribution and workload balancing of virtual machines respective to availabily or demand of corresponding runtime resources would include HW and SW collaborating within communication interface and detection circuitry to process real-time changes in the operational mode of the vehicle, such as sensing logic and circuitry response to the change in the state of the autonomous vehicle as per Camhi and Mere circuitry detection over user manual mode or autonomous drive mode, the processing capabilities responsive to this detected (autonomous) mode selection including resources re-adapting logic by the hypervisor layer to proffer usage effectiveness of autonomous system, maximize performance of processing capabilities, minimize resource lock on shared resources or contention of multi-partitioned processing logic, rebalance resources to avert dynamic disproportionate use thereof according to which, the management hypervisor is called upon to administer change configuration and resources re-allocation, including revoking unused resources from a terminated VM context (first VM), via effect of reclaiming VMs corresponding resources for reuse into configuration of other VMs context - as per Khafizov’s hypervisor swapping mechanism and hypervisor resources reclaiming and freeing of first VM resources toward implementing a second VM runtime, the revoking complementing effect of executing, by the hypervisor associated with said change detection mechanism, a second virtual machine - as per Gupta - comprised in a second operating system using recovered or revoked one or more resources associated with the execution of the first virtual machine; because
a) change in operational state per effect of a detected activation of autonomous driving mode entails configuration of sensor means and listening capabilities that would require augmentation of processing capabilities, necessarily when a manual driving mode employs far less sensor-based configurations and dynamic adjusting than that of a autonomous driving mode, which requires immediate communication and tracking of sensed conditions (see Ditty: Lane Graph, in-path objects, route map, intersection wait conditions, occupancy, landmark and features tracking , closest point LIDAR, localization - see Fig. 41-43 ) in terms of augmented and more diversified processing capabilities that otherwise would not be there with a manual mode;
b) transition from existing operational states and provision of additional processing entities via enlisting of additional virtual machines responsive to the demand of a autonomous driving mode as dictated by the sensor information and the road conditions require reconsideration for terminating VM context, at whose the expense, the resource management functionality would be able to generate newer VM instances to match drive adjustment to conditions of the road and this require readjust to the pool or availability of memory resources underlying the resource management and re-allocating role of the hypervisor when contention for a limited amount of memory by a plurality of VMs is a critical driving factor;
c) the needed transfer of work from activated VMs responsive to adjusting demand for a autonomous driving mode not only require additional VMs configuration (e.g. load rebalancing) or migration of memory to be dispatched but also require release, revocation or freeing of unused resources from terminated (VM) instances - e.g. dynamic reclamation mechanisms requested of the hypervisor - lest locked resources in absence of re-allocation dispatch would unbalance the accute need for augmented logic implementation and state of stagnant resources not assigned
with a proper measure in light of the advent of capabilities demand or runtime payload scale associated with a autonomous driving selection.

To the extent of merits set forth with the rationale, there has been no discussion and presentation of counterpoints by Applicant’s argument to demise the standpoint of one skill in the art rationalizing obviousness of the feature recited as “revoking, by the hypervisor, in response to the change in the state of the autonomous vehicle, one or more resources associated with the execution of the first virtual machine; and executing, by the hypervisor, in response to the change in the state of the autonomous vehicle, a second virtual machine”.  Instead, what is received as Applicant’s remark was that portions of Camhi and/or Mere as well as Khafizov or Gupta’s amount to broad teachings that have no relevance to response to change state within an autonomous vehicle, when in fact Khafizov and Gupta raises role of hypervisor responsive to change events related to VMs, whereas Mere and Camhi teach role of VM to support driving mode per a detection circuitry pertaining to a autonomous vehicle, the use of virtual software underlying each and all the prior art references set forth by the 103 rejection.  Absent a clear prima facie case of rebut made against the specifics of the 103 prongs, one skill in the art would not be able to see sufficient counterpoints directed at the Office Action reasoning (for obviousness) in order to see where in said rationalization is there any possibility of non-success, counterteaching among the cited references,  far-and-away disparaging endeavor compared to the instant application, or inapposite combination of prior art for a possible result to be attained.  No analytics by applicant has been remotely proffered as traverse against the very rationale as presented.  Therefore, the allegations made individually against Khafizov, Gupta, Mere or Camhi made rather in isolation fails to demonstrate that prongs of the 103 rejection (rationale A of claim 1) in their detailed extent would have been deficient to proffer solid grounds for obviousness.
(B)	Applicants have submitted that that the Office Action ignores the relationships between the claimed elements as broad teachings by Khafizov, Gupta and vague mention of detection circuitry in Mere and Camhi as cited constitute hindsight construction on basis of piecemeal teachings that fail to take into consideration relation between the claimed elements, which falls into a insidious effect that solely gleans teaching from the invention rather that gathering prior art teachings for obviousness construction coupled with “knowledge within the level of ordinary skill in the art at the time of the invention” (Applicant's Remarks pg. 10, top pg. 11).  The use of prior art combined with knowledge by one skill in the art to formulate the prongs of the obviousness rationale has been executed in length (see above excerpt) from combining Khafizov, Gupta and  Mere and Camhi with Ditty, with prongs presented prima facie wise with expressed benefits a) b) c) (see excerpt) resulting from the teachings as combined.  It is hard for one to perceive any hint or any glimpse of fact among the 103 prongs as presented (rationale A of claim 1) that would clearly demonstrates that the Office Action as effectuated constitutes of sole information (absolutely) gleaned from the current invention as opposed to enlisting prior art teaching according to “knowledge within the level of ordinary skill in the art at the time of the invention” - to present the above rationale of obviousness (see Excerpt from above).
	In short, allegation on the Office action taking an insidious path of ‘hindsight reconstruction’ (sole use of the Inventor teaching) is therefore perceived as not acccompanied with factual demonstration, and the validity of this statement is deemed largely inconclusive.
	The claims in all stand rejected as set forth in the Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/

Primary Examiner, Art Unit 2193

March 05, 2021